* Corpus Juris-Cyc References: Homicide, 30CJ, p. 414, n. 79; p. 455, n. 74.
Marshal Brister appeals from a conviction of murder and sentence to the penitentiary for life.
We have carefully reviewed the testimony supporting the conviction, and think the jury was well warranted in finding appellant guilty. The record discloses the commission of a very brutal murder, and, no doubt, the jury would have fixed a death sentence instead of life imprisonment had it not been inclined to show mercy in the case.
The grounds urged by appellant for reversal have been fully considered, and we do not think there is any reversible error in the record. The corpus delicti was sufficiently proven by the state, and the confession of appellant to Mr. Varnado at the jail was clearly admissible in evidence.
There was no error in refusing a manslaughter instruction because no element of manslaughter appears from the evidence introduced in the case. We also think the court made no error in refusing the other instructions asked by appellant; nor do we find error in the record as to admission of testimony by the court.
Reviewing the record as a whole, we are convinced no harmful error was committed in the trial, and that appellant had a fair and impartial trial, and has no good, legal ground for complaint.
The jury acted within its discretion in fixing the penalty at life imprisonment instead of death. The leniency shown may possibly have been due to the able and persuasive argument of counsel in behalf of their client, but we are not concerned with the action of the jury in this regard.
The judgment of the lower court is affirmed.
Affirmed. *Page 694